Cardozo, J. (dissenting.)
I think the offers on the trial, on the part of the defendant, were properly excluded. The transaction made him a pledgee of the stock, and evidence of custom is not admissible to change his liabilities and duties as such. (Markham v. Jaudon, 41 N. Y. 236.)
But the court erred in directing a verdict for the whole *524amount of the value of the stock. The plaintiff was indebted to the defendant upon the transaction upon which the stocks were pledged, in $11,600.22, and that amount should have been deducted from the recovery which the plaintiff would otherwise have been entitled to. (See Leslie v. Hoffman, Edm. Select Cases, 475.)
[First Department, General Term, at New York,
February 7, 1871.
If the plaintiff stipulates to deduct that sum, the exceptions should be overruled, and judgment for the difference ordered on the verdict; otherwise a new trial should be ordered.
Hew trial granted.
Ingraham, P. J., and Gardozo and Geo. G. Barnard, Justices.]